NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Applicant’s Reply (21 October 2020) amended independent claim 1, from which claims 2-–9 depend. The amendment specifies that “the sound-absorbing foam extends beyond an outer edge of the isolating frame” (emphasis original). Requiring the sound-absorbing foam to extend beyond the outer edge of the isolating frame distinguishes the claim from the cited prior art references. The Wang reference, in particular, depicts an air-permeable isolating component 5 including a frame 51 and a net cloth 52. The two components are integrally formed through injection molding. Wang at ¶ 16, FIG.2. Wang neither describes nor fairly suggests forming net cloth 52 to extend beyond an outer edge of frame 51. As depicted, cloth 52 is contained by frame 51. And none of the cited secondary references describe or suggest forming net cloth 52 in the same manner as the claimed foam.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

1/13/2021